EXHIBIT 99.1 Stewart E. McClure, Jr. Gerard Riker President and Chief Executive Officer EVP and Chief Financial Officer 908-630-5000 908-630-5018 PRESS RELEASE FOR IMMEDIATE RELEASE SOMERSET HILLS BANCORP REPORTS RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 2007 BERNARDSVILLE, NJ – November 1, 2007…Somerset Hills Bancorp (NASDAQ:SOMH) reported its results of operations for the three and nine month periods ended September 30, 2007.For the nine months ended September 30, 2007, net income increased by $27,000 to $1.6 million or $0.30 per diluted share compared to $1.5 million or $0.35 per diluted share for the nine ended September 30, 2006. For the quarter ended September 30, 2007, net income decreased by $69,000 to $504,000, or $0.10 per diluted share compared to $0.13 per diluted share for the third quarter of 2006. The Company’s return on average equity declined to 5.53% for the nine months ended September 30, 2007 from 7.56% for the nine months ended September 30, 2006. The decline in earnings per diluted share and return on average equity in the current period and year to date partially reflects the impact of the issuance of approximately 1.3 million shares in 2006, and the addition of approximately $10.3 million in equity, upon the exercise of the Company’s outstanding common stock purchase warrants which expired in November, 2006. For the nine months ended September 30, 2007, the Company’s net interest income increased by $680,000 to $7.9 million, as interest income increased by $2.0 million and interest expense increased by $1.3 million.For the quarter ended September 30, 2007, the Company’s net interest income increased by $289,000 to $2.7 million, as interest income increased by $524,000 and interest expense increased by $235,000. As a result of these changes, the Company’s net interest margin declined from 4.20% for the nine months ended September 30, 2006 to 3.92% for the nine months ended September 30, 2007. Our net interest margin for the quarter ended September 30, 2007 was 3.95%, compared to 4.05%for the quarter ended September 30, 2006.The decline reflects the impact of certain promotional rates offered on deposit products at the Bank’s two newest offices, Madison and Long Valley, New Jersey, as well as the overall competitive marketplace for deposits in the Company’s trade area. At September 30, 2007, loans increased $23.0 million, or 12.9% to $201.4 million from $178.4 million when compared to September 30, 2006.At September 30, 2007, deposits increased $21.2 million, or 9.0% to $258.0 million from $236.8 million when compared to September 30, 2006.During the same period, core deposits increased 10.2% and account for 85.4% of total deposits at September 30, 2007. At September 30, 2007, total assets were $296.6 million, up from $268.7 million at September 30, 2006, a 10.4% increase. Shareholders’ equity increased to $37.2 million at September 30, 2007 from $30.2 million at September 30, 2006, and tangible book value per share decreased to $7.39 per share from $7.42 per share at September 30, 2006. Stewart E. McClure, Jr, President and Chief Executive Officer said, “During the past twelve months, we have had a number of successes in the face of an extremely difficult operating environment.We completed the conversion of our warrants into $10.3 million of additional equity which gives us an extremely strong capital base. Assets, loans and core deposits have continued to grow at rates of 10.4%, 12.9% and 10.2% respectively.We also increased the size of our franchise by 50% when we added two new branches, twelve months ago in Madison and four months ago in Long Valley.However, in addition to the costs associated with our branch expansion, we are also not immune from today’s challenges in the residential housing and mortgage markets. As a result of fewer housing starts and slower sales there are fewer 5 opportunities for construction lending and bridge loans.This slow down has occurred throughout 2007, but most particularly in the third quarter.These opportunities had historically accounted for part of our loan growth.During the 3rd quarter, we also saw our residential mortgage volume and profits fall, coincident with the rest of the industry.For the 3rd quarter of 2006, we reported a mortgage company profit of $46,000 versus a loss of $27,000 in the 3rd quarter of 2007.We will continue to reduce expenses while we wait for market conditions to improve as we still believe in the long-term profitability of this core product.” Somerset Hills Bancorp is a bank holding company for Somerset Hills Bank, a full service commercial bank with offices in Bernardsville, Long Valley, Madison, Mendham, Morristown, and Summit, New Jersey.Somerset Hills Bank focuses its lending activities on small to medium sized businesses, high net worth individuals, professional practices, and consumer and retail customers.The Bank operates a licensed mortgage company subsidiary, Sullivan Financial Services, Inc. and also operates Somerset Hills Wealth Management Services, LLC, a wholly owned subsidiary licensed to provide financial services, including financial planning, insurance (life, health, property and casualty), mutual funds and annuities for individuals and commercial accounts, and Somerset Hills Title Group, LLC, which, with its partner, Property Title Group, provides title services in connection with the closing of real estate transactions.The common stock of the company is traded on NASDAQ Global Market under the symbol SOMH.You can visit our website at www.somersethillsbank.com. Forward-Looking Statements This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Those statements are subject to known and unknown risk, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements. We based the forward-looking statements on various factors and using numerous assumptions. Important factors that may cause actual results to differ from those contemplated by forward-looking statements include, for example, the rate of prepayment by our loan customers, the effect of changing economic conditions and, in particular, changes in interest rates, changes in government regulations, tax rates and similar matters, and other risks which may be described in our future filings with SEC. 6 Somerset Hills Bancorp Selected Consolidated Financial data (Unaudited) ($ in thousands except per share data) Nine Months Ended September 30 2007 2006 Income Statement Data: Interest income $ 13,515 $ 11,504 Interest expense 5,634 4,303 Net interest income 7,881 7,201 Provision for loan losses 45 201 Net interest income after prov. for loan losses 7,836 7,000 Non-interest income 1,838 2,025 Non-interest expense 7,448 6,671 Income before income taxes 2,226 2,354 Income tax expense 666 821 Net income $ 1,560 $ 1,533 Balance Sheet Data: Total assets $ 296,573 $ 268,672 Loans, net 201,421 178,444 Loans held for sale 5,916 6,077 Allowance for loan losses 2,215 2,170 Investment securities held to maturity 13,422 10,694 Investment securities held for sale 34,034 32,903 Deposits 258,042 236,811 Borrowings 0 0 Shareholders' equity 37,210 30,214 Performance Ratios: Return on average assets 0.71 % 0.82 % Return on average equity 5.53 % 7.56 % Net interest margin 3.92 % 4.20 % Efficiency ratio 76.6 % 72.3 % Asset Quality: Nonaccrual loans 217 236 OREO property 0 0 Net charge-offs (recoveries) 0 2 Allowance for loan losses to total loans 1.09 % 1.20 % Nonperforming loans to total loans 0.11 % 0.13 % Per Share Data: Earnings per share- Basic $ 0.31 $ 0.41 Earnings per share- Diluted $ 0.30 $ 0.35 Book value per share $ 7.64 $ 7.73 Tangible book value $ 7.39 $ 7.42 7 SOMERSET HILLS BANCORP Balance Sheets(in thousands, except for share data) September 30, 2007 December 31, 2006 September 30, 2006 (unaudited) (unaudited) ASSETS Cash and due from banks $ 8,982 $ 22,662 $ 10,200 Federal funds sold 14,200 5,900 14,800 Total cash and cash equivalents 23,182 28,562 25,000 Loans held for sale,net 5,916 5,003 6,077 Investment securities held to maturity (Approximate maket value of $13,344 in September 2007, $10,552 in December 2006 13,422 10,485 10,694 and $10,794 in September 2006 Investments available for sale 34,034 38,914 32,903 Loans receivable 203,778 192,571 180,749 Less allowance for loan losses (2,215 ) (2,170 ) (2,170 ) Deferred fees (142 ) (136 ) (135 ) Net loans receivable 201,421 190,265 178,444 Premises and equipment,net 6,474 6,295 6,230 Goodwill, net 1,191 1,191 1,191 Bank owned life insurance 8,023 5,801 5,679 Accrued interest receivable 1,557 1,508 1,387 Deferred tax asset 857 805 760 Other assets 496 599 307 $ 296,573 $ 289,428 $ 268,672 Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Non-interest bearing deposits-demand $ 46,928 $ 51,015 $ 42,533 Interest bearing deposits Now,M/M and savings 173,506 163,590 157,537 Certificates of deposit,under $100,000 21,530 20,617 18,380 Certificates of deposit, $100,000 and over 16,078 14,999 18,361 Total deposits 258,042 250,221 236,811 Accrued interest payable 749 697 648 Taxes payable 32 34 70 Other liabilities 540 580 929 Total liabilities 259,363 251,532 238,458 STOCKHOLDERS' EQUITY Preferred stock- 1,000,000 shares authorized, none issued - - - *Common stock- authorized 9,000,000 shares of no par value;issued and outstanding, 4,873,138 shares at September 30, 2007, 4,997,490 at December 31, 37,011 36,916 28,226 2006 and 4,104,358 at September 30, 2006 Retained earnings 477 1,166 2,358 Accumulated other comprehensive loss (278 ) (186 ) (370 ) Total stockholders` equity 37,210 37,896 30,214 Total liabilities and stockholders' equity $ 296,573 $ 289,428 $ 268,672 *Restated to reflect 5% Stock Dividend 8 SOMERSET HILLS BANCORPStatements of Income(Dollars in Thousands, Except Per Share Data) Three months ended Three months ended Nine months ended Nine months ended Sept. 30, 2007 Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2006 (unaudited) (unaudited) (unaudited) (unaudited) Interest Income: Loans, including fees $ 3,816 $ 3,602 $ 10,978 $ 10,024 Investment securities 628 489 1,955 1,406 Federal funds sold 196 27 543 50 Interest bearing deposits with other banks 10 8 39 24 Total interest income 4,650 4,126 13,515 11,504 Interest Expense: Deposits 1,924 1,576 5,632 4,049 Federal funds purchased - - - 1 Federal Home Loan Bank advances - 113 2 253 Total interest expense 1,924 1,689 5,634 4,303 Net interest income 2,726 2,437 7,881 7,201 Provision for loan losses 45 75 45 201 Net interest income after provision for loan losses 2,681 2,362 7,836 7,000 Non-Interest Income: Service fees on deposit accounts 85 67 255 217 Gains on sales of mortgage loans,net 330 657 1,168 1,476 Other income 151 117 415 332 Total Non-Interest Income 566 841 1,838 2,025 Non-Interest Expense Salaries and employee benefits 1,354 1,290 3,948 3,646 Occupancy expense 496 390 1,418 1,178 Advertising & business promotion 81 136 308 437 Stationery and supplies 68 59 204 163 Data processing 127 112 388 318 Other operating expense 421 347 1,182 929 Total Non-Interest Expense 2,547 2,334 7,448 6,671 Income before provision for taxes 700 869 2,226 2,354 Provision for Income Taxes 196 296 666 821 Net income $ 504 $ 573 $ 1,560 $ 1,533 *Per share data Net income basic $ 0.10 $ 0.15 $ 0.31 $ 0.41 Net income diluted $ 0.10 $ 0.13 $ 0.30 $ 0.35 *Restated to reflect 5% Stock Dividend 9
